 

Exhibit 10.51

 

AMENDED 1997 OPTION PLAN

 

[FORM OF] NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT, dated as of [DATE] is made by and between AMPHENOL CORPORATION a
Delaware corporation (hereinafter referred to as the “Company”), and [NAME], an
employee of the Company or a Subsidiary (as defined below) or Affiliate (as
defined below) of the Company (hereinafter referred to as “Optionee”).

 

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its Class A Common Stock, par value $.001 per share (the “Common
Stock”);

 

WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

 

WHEREAS, the Committee (as hereinafter defined), appointed to administer the
Plan, has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Non-Qualified Options provided for
herein to the Optionee as an incentive for increased efforts during his term of
office with the Company or its Subsidiaries or Affiliates, and has advised the
Company thereof and instructed the undersigned officers to issue said Options;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

 

Section 1.1 - Affiliate

 

“Affiliate” shall mean, with respect to the Company, any corporation directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the Board of Directors of the Company in which
the Company or an Affiliate has an interest.

 

Section 1.2 - Cause

 

“Cause” shall mean, (i) the Optionee’s willful and continued failure to perform
his or her duties with respect to the Company or its Subsidiaries which
continues beyond 10 days after a written demand for substantial performance is
delivered to the Optionee by the Company or (ii) misconduct by the Optionee (x)
involving dishonesty or breach of trust in connection with

 

--------------------------------------------------------------------------------


 

Optionee’s employment, (y) which would be a reasonable basis for an indictment
of the Optionee of a felony or a misdemeanor involving moral turpitude or (z)
which results in a demonstrable injury to the Company.

 

Section 1.3 - Change of Control

 

“Change of Control” shall mean (i) a sale of all or substantially all of the
assets of the Company to a Person who is not an Affiliate of Kohlberg Kravis
Roberts & Co. L.P. (“KKR”), (ii)  an acquisition of voting stock of the Company
resulting in more than 50% of the voting stock of the Company being held by a
Person or Group that does not include KKR or any of its Affiliates or (iii) the
consummation of a merger, reorganization, business combination or liquidation of
the Company, but only if such merger, reorganization, business combination or
liquidation results in the KKR 1996 Fund L.P., a Delaware limited partnership
(the “Partnership”) or NXS Associates L.P., or any affiliates or affiliates
thereof, together no longer having power (A) to elect a majority of the Board of
Directors of the Company or such other corporation which succeeds to the
Company’s rights and obligation pursuant to such merger, reorganization,
business combination or liquidation, or (B) if the resulting entity of such
merger, reorganization, business combination or liquidation is not a
corporation, to select the general partner(s) or other persons or entities
controlling the operations and business of the resulting entity.

 

Section 1.4 - Code

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Section 1.5 - Committee

 

“Committee” shall mean the Compensation Committee of the Company.

 

Section 1.6 - Good Reason

 

“Good Reason” shall mean (i) a reduction in Optionee’s base salary (other than a
broad based salary reduction program affecting many members of management), (ii)
a substantial reduction in Optionee’s duties and responsibilities other than as
approved by the Chief Executive Officer of the Company as of the date of this
Agreement, (iii) the elimination or reduction of the Optionee’s eligibility to
participate in the Company’s benefit programs that is inconsistent with the
eligibility of similarly situated employees of the Company to participate
therein, or (iv) a transfer of the Optionee’s primary workplace by more than
fifty (50) miles from the workplace as of the date hereof.

 

Section 1.7 - Grant Date

 

“Grant Date” shall mean the date on which the Options provided for in this
Agreement were granted.

 

--------------------------------------------------------------------------------


 

Section 1.8 - Group

 

“Group” means two or more Persons acting together as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company.

 

Section 1.9 - Management Stockholder’s Agreement

 

“Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement dated as of May 19, 1997 between the Optionee and the
Company.

 

Section 1.10 - Options

 

“Options” shall mean the non-qualified options, to purchase Common Stock granted
under this Agreement.

 

Section 1.11 - Permanent Disability

 

The Optionee shall be deemed to have a “Permanent Disability” if the Optionee is
unable to engage in the activities required by the Optionee’s job by reason of
any medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

 

Section 1.12 - Person

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

 

Section 1.13 - Plan

 

“Plan” shall mean the Amended 1997 Option Plan for Key Employees of Amphenol and
Subsidiaries.

 

Section 1.14 - Pronouns

 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 

Section 1.15 - Retirement

 

“Retirement” shall mean retirement at age 65 or over (or such other age as may
be approved by the Board of Directors of the Company) after having been employed
by the Company or a Subsidiary for at least three years after the Grant Date.

 

Section 1.16 - Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

--------------------------------------------------------------------------------


 

Section 1.17 - Subsidiary

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations, or group of commonly
controlled corporations (other than the last corporation in the unbroken chain),
then owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

Section 1.18 - Trigger Date    [Sometimes referred to as Grant Date]

 

“Trigger Date” shall mean the date hereof.

 

ARTICLE II

 

GRANT OF OPTIONS

 

Section 2.1 - Grant of Options

 

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee an Option to purchase any part or all of an
aggregate of [NUMBER] shares of its $.001 par value Class A Common Stock upon
the terms and conditions set forth in this Agreement.

 

Section 2.2 - Exercise Price    [Sometimes referred to as Grant Price]

 

Subject to Section 2.4, the exercise price of the shares of stock covered by the
Options  (the “Option Exercise Price”) shall be [AMOUNT] per share without
commission or other charge.

 

Section 2.3  - Right to Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without Cause.

 

Section 2.4 - Adjustments in Options Pursuant to Merger, Consolidation, etc.

 

Subject to Section 9 of the Plan, in the event that the outstanding shares of
the stock subject to an Option are, from time to time, changed into or exchanged
for a different number or kind of shares of the Company or other securities of
the Company by reason of a merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares, or
otherwise, the Committee shall make an adjustment in the number and kind of
shares and/or the amount of consideration as to which or for which, as the case
may be, such Option, or portions thereof then unexercised, shall be exercisable,
in such manner as the Committee

 

--------------------------------------------------------------------------------


 

determines is reasonably necessary to maintain as nearly as practicable the
rights, benefits and obligations that the parties would have had absent such
event.  Any such adjustment made by the Committee shall be final and binding
upon the Optionee, the Company and all other interested persons.

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

Section  3.1 - Commencement of Exercisability

 

(a)  Options shall become exercisable as follows:

 

Date Option
Becomes Exercisable

 

Percentage of Option
Shares Granted As to Which
Option Is Exercisable

 

 

 

 

 

 

After the first anniversary of the Trigger Date

 

20

%

 

 

 

 

 

 

After the second anniversary of the Trigger Date

 

40

%

 

 

 

 

 

 

After the third anniversary of the Trigger Date

 

60

%

 

 

 

 

 

 

After the fourth anniversary of the Trigger Date

 

80

%

 

 

 

 

 

 

After the fifth anniversary of the Trigger Date

 

100

%

 

 

Notwithstanding the foregoing, (x) no Options shall become exercisable prior to
the time the Plan is approved by the Company’s stockholders, and (y) subject to
the immediately preceding clause (x), the Options shall become immediately
exercisable as to 100% of the shares of Common Stock subject to such Options
immediately prior to a Change of Control (but only to the extent such Options
have not otherwise terminated or become exercisable).

 

(b)  Notwithstanding the foregoing, no Option shall become exercisable as to any
additional shares of Common Stock following the termination of employment of the
Optionee for any reason other than a termination of employment because of death
or Permanent Disability of the Optionee, and any Option (other than as provided
in the next succeeding sentence) which is non-exercisable as of the Optionee’s
termination of employment shall be immediately cancelled.  In the event of a
termination of employment because of such death or Permanent Disability, the
Options shall immediately become exercisable as to all shares of Common Stock
subject thereto.

 

Section 3.2 - Expiration of Options  [Sometimes referred to as Grant Expiration
Date]

 

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Options may not be exercised to any extent by the Optionee after
the first to occur of the following events:

 

--------------------------------------------------------------------------------


 

(a)  The tenth anniversary of the Grant Date; or

 

(b)  The first anniversary of the date of the Optionee’s termination of
employment by reason of death, Permanent Disability or Retirement; or

 

(c)  The first business day which is fifteen calendar days after the earlier of
(i) 75 days after termination of employment of the Optionee for any reason other
than for death, Permanent Disability or Retirement and (ii) the delivery of
notice by the Company that it does not intend to exercise its call rights under
Section 6 of the Management Stockholder’s Agreement; provided, however, that in
any event the Options shall remain exercisable under this subsection 3.2(c)
until at least 45 days after termination of employment of the Optionee for any
reason other than for death, Permanent Disability or Retirement; or

 

(d)  The date the Option is terminated pursuant to Section 5, 6 or 8(b) of the
Management Stockholder’s Agreement; or

 

(e)  If the Committee so elects pursuant to Section 9 of the Plan, the effective
date of a Transaction; provided, however, that the Committee has provided
Optionee with a reasonable period of notice prior to the effective date of such
Transaction in which to exercise Options that have then neither been fully
exercised nor become unexercisable under this Section 3.2.

 

ARTICLE IV

 

EXERCISE OF OPTIONS

 

Section 4.1 - Person Eligible to Exercise

 

Except as provided in the Management Stockholder’s Agreement, during the
lifetime of the Optionee, only he may exercise an Option or any portion
thereof.  After the death of the Optionee, any exercisable portion of an Option
may, prior to the time when an Option becomes unexercisable under Section 3.2,
be exercised by his personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.

 

Section 4.2 - Partial Exercise

 

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 

Section 4.3 - Manner of Exercise

 

[Refer to “A Guide to the Amphenol Corporation Stock Option Plan” for new
instructions regarding Manner of Exercise]

 

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

 

--------------------------------------------------------------------------------


 

(a)  Notice in writing signed by the Optionee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

 

(b)  Full payment (in cash, by check or by a combination thereof) for the shares
with respect to which such Option or portion thereof is exercised;

 

(c)  A bona fide written representation and agreement, in a form satisfactory to
the Committee, signed by the Optionee or other person then entitled to exercise
such Option or portion thereof, stating that the shares of stock are being
acquired for his own account, for investment and without any present intention
of distributing or reselling said shares or any of them except as may be
permitted under the Securities Act of 1933, as amended (the “Act”), and then
applicable rules and regulations thereunder, and that the Optionee or other
person then entitled to exercise such Option or portion thereof will indemnify
the Company against and hold it free and harmless from any loss, damage, expense
or liability resulting to the Company if any sale or distribution of the shares
by such person is contrary to the representation and agreement referred to
above; provided, however, that the Committee may, in its absolute discretion,
take whatever additional actions it deems appropriate to ensure the observance
and performance of such representation and agreement and to effect compliance
with the Act and any other federal or state securities laws or regulations;

 

(d)  Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Option; and may, in
its absolute discretion, take whatever additional actions it deems appropriate
to ensure the observance and performance of such representation and agreement
and to effect compliance with the Act and any other federal or state securities
laws or regulations;

 

(e)  In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the option.

 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares.  Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (c) above and the agreements herein. 
The written representation and agreement referred to in subsection (c) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.

 

Section 4.4 - Conditions to Issuance of Stock Certificates

 

The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company.  Such shares shall be
validly issued, fully paid and nonassessable.  The Company shall not be required
to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of an Option or portion thereof prior to fulfillment
of all of the following conditions:

 

--------------------------------------------------------------------------------


 

(a)  The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(b)  The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.

 

Section 4.5 - Rights as Stockholder

 

The holder of an Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1 – Administration   [Committee has retained Salomon Smith Barney to
provide administrative assistance]

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Options.  In its absolute discretion, the Board of Directors
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan and this Agreement.

 

Section 5.2 - Options Not Transferable

 

Except as provided in the Management Stockholder’s Agreement, neither the
Options nor any interest or right therein or part thereof shall be liable for
the debts, contracts or engagements of the Optionee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

 

--------------------------------------------------------------------------------


 

Section 5.3 - Shares to Be Reserved

 

The Company shall at all times during the term of the Options reserve and keep
available such number of shares of stock as will be sufficient to satisfy the
requirements of this Agreement.

 

Section 5.4 – Notices  [Refer to “A Guide to the Amphenol Corporation Stock
Option Plan” for additional information on providing notices under the term of
the Agreement]

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto.  By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to him.  Any
notice which is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.4.  Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, or when sent by
overnight delivery or telecopy.

 

Section 5.5 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 5.6 - Applicability of Plan and Management Stockholder’s Agreement

 

The Options and the shares of Common Stock issued to the Optionee upon exercise
of the Options shall be subject to all of the terms and provisions of the Plan
and the Management Stockholder’s Agreement, to the extent applicable to the
Options and such shares.  In the event of any conflict between this Agreement
and the Plan, the terms of the Plan shall control.  In the event of any conflict
between this Agreement or the Plan and the Management Stockholder’s Agreement,
the terms of the Management Stockholder’s Agreement shall control.

 

Section 5.7 - Amendment

 

This Agreement may be amended only by a writing executed by the parties hereto
which specifically states that it is amending this Agreement.

 

Section 5.8 - Governing Law

 

The laws of the State of Delaware (or if the Company reincorporates in another
state, the laws of that state) shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

--------------------------------------------------------------------------------


 

Section 5.9 - Jurisdiction

 

Any suit, action or proceeding against the Optionee with respect to this
Agreement, or any judgment entered by any court in respect of any thereof, may
be brought in any court of competent jurisdiction in the State of Delaware (or
if the Company reincorporates in another state, in that state) or New York, as
the Company may elect in its sole discretion, and the Optionee hereby submits to
the non-exclusive jurisdiction of such courts for the purpose of any such suit,
action, proceeding or judgment.  The Optionee hereby irrevocably waives any
objections which he may now or hereafter have to the laying of the venue of any
suit, action or proceeding arising out of or relating to this Agreement brought
in any court of competent jurisdiction in the State of Delaware (or if the
Company reincorporates in another state, in that state) or New York, and hereby
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in any inconvenient forum.  No suit,
action or proceeding against the Company with respect to this Agreement may be
brought in any court, domestic or foreign, or before any similar domestic or
foreign authority other than in a court of competent jurisdiction in the State
of Delaware (or if the Company reincorporates in another state, in that state)
or New York, and the Optionee hereby irrevocably waives any right which he may
otherwise have had to bring such an action in any other court, domestic or
foreign, or before any similar domestic or foreign authority.  The Company
hereby submits to the jurisdiction of such courts for the purpose of any such
suit, action or proceeding.  The Optionee hereby irrevocably and unconditionally
waives trial by jury in any legal action or proceeding in relation to this
Agreement and for any counterclaim therein.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

AMPHENOL CORPORATION

 

 

 

 

 

By

 

 

 

 

Martin H. Loeffler

 

 

 

Chairman, President & CEO

 

 

 

 

 

OPTIONEE:

 

 

[Name}

 

 

 

Address

 

 

[Name] Taxpayer

Identification Number

 

 

 

Copies of completed and executed Non-Qualified Option Agreements may be obtained
from the Company’s Legal Department.  A written request should be mailed or
faxed to the Company’s General Counsel at 203/265-8628.

 

--------------------------------------------------------------------------------

 